Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current Status of 17/254,323
This Office Action is responsive to the amended claims of 08/17/2022, and to the applicant’s response of 08/17/2022. 
Currently amended claims 20, 23, 25, 27-28 have been examined on the merits. Claim 24 remains withdrawn. 
Priority
This application is a national stage of PCT/KR2019/007556, filed on 06/21/2019, which claims priority to KR10-2018-0071564, filed on 06/21/2018, and this application also claims foreign priority to KR10-2019-0074410, filed on 06/21/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a foreign language foreign priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. Additionally, applicants claim in Remarks of 08/17/2022 on page 1 that English Translations were submitted. However, the examiner conducted a review of the file wrapper and cannot find them. The conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
 Therefore, the effective filing date for the instant claims is the international filing date of 06/21/2019. 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 08/17/2022. 
The Examiner has reviewed the claim amendments and Reply of 08/17/2022. 
Applicants replaced figures 14 and 15 on pages 14 and 15 of the Drawings. This renders moot the objection.
Applicants amended claims 20 and 25. This renders moot the objections for claims 20 and 25. 
The examiner acknowledges how the applicants would like claim 20 to be interpreted. However, see paragraphs 15-17 below. 
The obviousness rejection (see paragraphs 21-36 of previous Office Action) against claims 20, 23, 25, and 27-28 as being unpatentable over PRICKAERTS, HASHIMOTO, JUNG, and in view of COMA is withdrawn. Applicants did not amend their claims to overcome the obviousness patenting rejection. Examiner has reviewed applicants’ remarks of 08/17/2022 and has found them persuasive.
Applicants’ focus on the following Remarks (summarized, below) with Examiner’s Response: 

Examiner agrees. 
Additionally, the examiner withdraws the rejection because of claim amendments. 
Response to Amendment
Claim Interpretation
As currently written, claim 20 is a method of treating a neurodegenerative disease by administering one or more compounds selected from the group consisting of: amlexanox, and one or more compounds from the list, wherein the compounds inhibit phosphodiesterase (PDE). The examiner understands claim 20 as containing a Markush group of compounds consisting of (a) amlexanox and (b) one of more compounds. The artisan can administer one compound from that Markush group (as stated in the claim). Thus, the Examiner would like to point out that the examiner could have easily rejected the instant application with an anticipatory rejection over another compound such as ataluren and properly made this final. 
However, in reviewing the remarks, Applicants clearly want amlexanox to be examined (see last sentence in the first paragraph on page 7 of Remarks). The examiner is uncertain, from the Remarks, how applicants wish claim 20 to be interpreted. Three ideas are in claim 20, PDE inhibitor, amlexanox, and compounds starting with piceatannol and ending with silver sulfadiazine. Confusion remains if all compounds are PDE inhibitors, see 112(b) rejection below. Additionally, the Examiner is unsure if Applicants meant to administer amlexanox AND another compound from the list starting with piceatannol and ending with silver sulfadiazine or if Applicants meant to administer only one of the compound. The working examples in the specification only use one compound to treat a neurodegenerative disease. The examiner has examined the claim as written, but Applicants’ Remarks muddied Applicants intentions. 
Nota bene, as claim 20 is currently written, the Examiner could have easily written an obviousness rejection, for example using ataluren, and properly made this final. However, as clearly desired by Applicants, Examiner has extended the Markush search to amlexanox. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23, 25, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 has the phrase “wherein the compounds inhibit phosphodiesterase”. There are two different groups of compounds which this phrase could be referring to. The first group is “one or more compounds selected from the group consisting of” which includes all compounds claimed. The second group is “(b) one or more compounds selected from the group consisting of piceatannol”. 
Claims 23, 25, and 27-28 are similarly rejected as they depend on claim 20 and do not resolve the rationale behind claim 20’s rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over: 
DZAMKO (Dzamko et al., “Toll-like receptor 2 is increased in neurons in Parkinson’s disease brain and may contribute to alpha-synuclein pathology,” Acta Neuropathologica, vol. 133, no. 2, pp. 303–319, 2017), as referenced in PTO-892 page 1 line U 
In view of 
NEUROPORE THERAPIES (“Neuropore’s Drug Discovery and Development pipeline”, Neuropore Therapies, April 18, 2018, Retrieved from the Internet: < www.neuropore.com/programs/pipeline>), as referenced in PTO-892 page 1 line V
And in view of 
PRICE (Price and Gill, “Developing TLR2-Blocking Drugs to Reduce Alpha-synuclein-Induced Inflammation in Parkinson's Disease”, Michael J Fox Foundation, 2018, Retrieved from the Internet: <www.michaeljfox.org/grant/developing-tlr2-blocking-drugs-reduce-alpha-synuclein-induced-inflammation-parkinsons-disease>), as referenced in PTO-892 page 1 line W.

Claim 20 drawn to a method of treating a neurodegenerative disease by administering amlexanox. Claim 23 is drawn to the elected species PDE3B inhibitor. Claim 25 is drawn to a method which prevents or reduces cell death caused by oxidative stress. Claim 27 is drawn to Parkinson’s disease. Claim 28 is drawn to Alzheimer’s disease. 
Determining the scope and contents or the prior art
DZAMKO teaches in the importance of inflammation in the pathogenesis of Parkinson’s disease (introduction). DZAMKO teaches further teaches that the toll-like receptor (TLR) pathway is prominent inflammatory regulating pathway (page 304 left col. top). DZAMKO teaches that in patients with PD they had an increase of TLR2 and α-synuclein (page 304 left col. bottom).  DZAMKO establishes the association between TLR2 and α-synuclein in postmortem PD brain and was able to model aspects of this relationship in tissue culture (page 317 left col.). 
DZAMKO teaches amlexanox as a small molecule inhibitor which targets the TLR signal transduction pathway to prevent the accumulation of α-synuclein following TLR2 activation (page 313 right col. bottom). DZAMKO teaches amlexanox inhibits IκB kinases, TBK1 and IKKε (Fig. 7b), and also reduced TLR2 (fig. 7b and page 313 right col. bottom). The examiner interprets amlexanox as inhibiting TLR2, at the very least as a partial inhibitor. Inhibiting TBK1 and IKKε could also ameliorate the TLR2-stimulated increase in α-synuclein (page 313 right col. bottom). 
DZAMKO teaches experiments activating neuronal TLR2 resulted in the production of inflammatory cytokines, and increased oxidative stress and accumulation of endogenous α-synuclein protein in cell culture models (page 313 right col.). 
NEUROPORE THERAPIES teaches NPT1220-478 is a TLR2 and TLR9 dual antagonist that reduces markers of inflammation and neurotoxic protein burden in multiple cell systems including Parkinson’s disease patient-derived iPS neurons (page 2). Neuropore therapies teaches with promising preclinical safety and pharmacokinetic profiles and potent target engagement in vivo already demonstrated, NPT1220-478 will enter clinical development in 2022 (page 2). Importantly, NPT1220-478 is just the first of multiple structurally diverse and promising small molecule TLR2/TLR9 antagonists being developed for applications in a range of central neurodegenerative and peripheral inflammatory disorders (page 2). 
PRICE teaches that Michael J Fox foundation’s grant is investigating blocking of TLR2-mediated harmful immune response as a novel therapeutic strategy for slowing PD progression (page 1).
Ascertaining the differences between the prior art and the claims at issue.
While DZAMKO teaches in the importance of inflammation and the TLR pathway in the pathogenesis of Parkinson’s disease (introduction and page 304 left col. top), and amlexanox reduces the amount of α-synuclein and TLR2 activation (figure 7b and page 313 right col. bottom), DZAMKO does not teach all the limitations of the instant application. 
While NEUROPORE THERAPIES teaches NPT1220-478 is a TLR2 and TLR9 dual antagonist as a therapy for Parkinson’s disease (page 2), NEUROPORE THERAPIES does not teach all the limitations of the instant application. 
While PRICE teaches that Michael J Fox foundation’s grant is investigating blocking of TLR2-mediated harmful immune response as a novel therapeutic strategy for slowing PD progression (page 1), PRICE does not teach all the limitations of the instant application. 

Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of Parkinson’s disease treatments and therapies, and possess the technical knowledge necessary to make adjustment to these therapeutics to optimize the pharmacokinetic disease of said therapeutics. Said artisan has also reviewed the problems in the art as regards to bioavailability of these compositions and understands the solutions that are widely-known in the art. 

Considering objective evidence present in the application indicating obviousness or nonobviousness
The claims 20, 25, and 27 are prima facie obvious in light of the combination of references DZAMKO, NEUROPORE THERAPIES, and in view of PRICE. 
The artisan would have been motivated to combine the teachings of DZAMKO, NEUROPORE THERAPIES and PRICE in order to use amlexanox to treat Parkinson’s disease. Amlexanox is a small molecule inhibitor which targets the TLR signal transduction pathway to prevent the accumulation of α-synuclein following TLR2 activation (DZAMKO page 313 right col. bottom). The artisan would be motivated to use amlexanox as a PD treatment because DZAMKO’s teachings of inflammation and the TLR pathway in Parkinson’s disease (introduction), and patients with PD had an increase of TLR2 and α-synuclein (page 304 left col. bottom and page 317 left col.). The artisan would expect that preventing the accumulation of α-synuclein would help treat Parkinson’s Disease. This teaches claims 20 and 27. 
The artisan would additionally be motivated by the teachings and success of NEUROPORE THERAPIES and PRICE. NEUROPORE THERAPIES is developing NPT1220-478, a TLR2 and TLR9 dual antagonist that reduces markers of inflammation, as a therapeutic for patients with Parkinson’s disease (page 2). Michael J Fox foundation’s grant is investigating blocking of TLR2-mediated harmful immune response as a novel therapeutic strategy for slowing PD progression (PRICE page 1). The artisan would be expected to be aware of competitor companies and which drugs they were developing. The artisan would have been motivated by promising preclinical safety and pharmacokinetic profiles and potent target engagement in vivo demonstrated by NPT1220-478 a TLR2 antagonist and the initial success of the Michael J Fox foundation to use Amlexanox as a Parkinson’s disease therapeutic in humans. This teaches claims 20 and 27.
The artisan would have been further motivated by the teachings of DZAMKO that amlexanox would reduce oxidative stress and cell death caused by oxidative stress. DZAMKO teaches that Amlexanox reduced TLR2 and α-synuclein (fig. 7b and page 313 right col. bottom) and teaches activating neuronal TLR2 resulted in the production of inflammatory cytokines, and increased oxidative stress and accumulation of α-synuclein (page 313 right col). The artisan would have expected that amlexanox reduce TLR2 and α-synuclein, which in turn would reduce oxidative stress and cell death caused by oxidative stress. This teaches claim 25. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (/n re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
  A prior art search was conducted for Applicants’ elected species, which retrieved obvious prior art. See “SEARCH 6’ in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against the elected invention. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieved applicable double patent art. See “SEARCH 1” through “SEARCH 4’ in enclosed search notes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/      Examiner, Art Unit 1625                                                                                                                                                                                                  
/DANIEL R CARCANAGUE/     Primary Examiner, Art Unit 1625